NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR GUEVARA-MORALES,                       No.   18-72623

                Petitioner,                     Agency No. A201-240-631

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2022**
                                 Seattle, Washington

Before: HAWKINS and BUMATAY, Circuit Judges, and SEEBORG,*** District
Judge.

      Salvador Guevara-Morales petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision dismissing his appeal from an Immigration Judge (“IJ”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard Seeborg, Chief United States District Judge for
the Northern District of California, sitting by designation.
decision finding him ineligible for cancellation of removal. “We review factual

findings for substantial evidence and legal questions de novo.” Guerra v. Barr, 974

F.3d 909, 911 (9th Cir. 2020). We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      Guevara-Morales argues that the BIA erred in concluding that he was

ineligible for cancelation of removal under 8 U.S.C. § 1229b(b)(1)(C) for having

been convicted of “an offense” under § 1227(a)(2). Specifically, he contends that

his conviction for attempted promotion of prostitution, in violation of sections

161.405(2)(d) and 167.012 of the Oregon Revised Statutes, did not constitute “an

offense” under § 1227(a)(2) because the crime was not committed within five years

after the date of his admission into the country. See 8 U.S.C. § 1227(a)(2)(A)(i)

(defining crimes of moral turpitude).

      That argument is foreclosed by binding precedent. This court has upheld the

BIA’s interpretation of § 1229b(b)(1)(C) that “the ‘offense under’ language . . .

incorporates only the offense-specific characteristics of the cross-referenced

sections.” Ortega-Lopez v. Barr, 978 F.3d 680, 691 (9th Cir. 2020) (simplified).

And in regard to § 1227(a)(2)(A)(i), “an offense” is established “if the alien has been

convicted of a crime involving moral turpitude for which a sentence of one year or

more may be imposed, regardless whether the alien meets the [within-five-years

condition].” Id. at 693. Here then, Guevara-Morales’s argument that the BIA erred


                                          2
in concluding he was ineligible for cancellation of removal fails because he does not

challenge the BIA’s conclusion that his conviction for attempted promotion of

prostitution was a crime involving moral turpitude that carried a possible sentence

of at least one year.1

      PETITION DENIED.




      1
         Guevara-Morales’s statement that he “does not concede that his offense was
for a [crime involving moral turpitude] as that issue need not be reached to resolve
this case” is insufficient to preserve any argument relating to that issue. See
Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a
brief that are not supported by argument are deemed abandoned.”).

                                         3